 



Exhibit 10.1

EMPLOYMENT AGREEMENT

(Chief Executive Officer)

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as of
the 16th day of April, 2007 (“Effective Date”), by and between E Energy Adams,
LLC, a Nebraska limited liability company (“E ENERGY”) and Carl Sitzmann
(“Employee”).

WHERAS, the parties acknowledge that E ENERGY was formed for the purpose of
developing a project to build and operate a 50 million gallon dry mill
corn-processing ethanol plant in Gage County, Nebraska near Adams (the “Business
of E ENERGY”); and

WHEREAS, the parties agree and acknowledge the Business of E ENERGY is a highly
competitive one, both inside of and outside the state of Nebraska; and

WHEREAS, the parties agree and acknowledge E ENERGY has, is and will likely
continue to develop valuable confidential techniques and valuable proprietary
and confidential information, forms and methods for use in the Business of E
ENERGY; and

WHEREAS, Employee agrees and acknowledges that Employee will have access to said
valuable techniques and employ said valuable proprietary and confidential
information, forms and methods in earning income in the employ of E ENERGY; and

WHERAS, the parties further agree and acknowledge that Employee’s position is
one of considerable responsibility and requires considerable experience and
requires Employee to develop and maintain good relationships with E ENERGY’s:
(i) suppliers and potential suppliers, (ii) customers and potential customers
and (iii) employees, and that E ENERGY will incur substantial time and expense
to replace an employee who has the experience and relationships of Employee; and

WHEREAS, as a condition of employment and continued employment of Employee by E
ENERGY, the parties mutually agree that confidentiality is required in
connection with the Business of E ENERGY and in connection with the identity of
E ENERGY’s suppliers and customers, and that accordingly, it is vital that E
ENERGY be protected from direct or indirect competition from Employee during his
employment and for a reasonable period of time thereafter; and

WHEREAS, E ENERGY and Employee now desire to provide for the employment of
Employee by E ENERGY, after the effective date of this Agreement, upon the terms
and conditions set forth in this Agreement.

 

1



--------------------------------------------------------------------------------



 



NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Employment and Duties. Effective as of the Effective Date, E ENERGY will
employ Employee and Employee will accept such employment upon the terms and
conditions set forth in this Agreement. Employee shall be the Chief Executive
Officer for E ENERGY and shall report directly to the Board of Directors or to
such other person as the Board of Directors designates. Employee shall devote
substantially his entire time and attention to the Business of E ENERGY. In so
doing, Employee agrees to contribute his best skills and services at all times
for the business and benefit of E ENERGY. Employee hereby represents and
confirms that he is under no contractual or legal commitment that would prevent
him from fulfilling his duties and responsibilities as set forth in this
Agreement. During his employment with E ENERGY, Employee may participate in
charitable activities and personal investment activities to a reasonable extent,
and he may serve as a director of business and civic organizations as approved
by the Board of Directors, so long as such activities do not interfere with the
performance of his duties and responsibilities hereunder. Employee may
participate in other business activities that do not otherwise interfere with
his duties under this Agreement with the prior consent of the Board of
Directors.

2. Term and Termination of Employment. The term of Employee’s employment under
this Agreement shall commence on the Effective Date of this Agreement and shall
continue thereafter until terminated as follows:

a. E ENERGY may terminate this Agreement without cause by notifying Employee of
such termination at least 90 days in advance of the effective date of such
termination. Termination without cause shall result in the Employee receiving
severance payments pursuant to Section 18 hereof. E ENERGY may terminate this
Agreement for cause at any time without prior notice to Employee.

b. This Agreement shall automatically terminate upon the death or permanent
disability (as determined in good faith by the Board of Directors) of Employee.

c. Employee may terminate this Agreement by notifying the Board of Directors of
such termination at least 90 days in advance of the effective date of such
termination. However, in the event Employee terminates this Agreement prior to
one year from the Effective Date, Employee will be required to repay all
reasonable recruiting costs incurred by E ENERGY in recruiting him.

Except as provided herein, all of Employee’s right to compensation and other
benefits hereunder shall terminate upon the date his employment terminates,
except: (1) as may be mandated by law with respect to health insurance or other
benefits, and (2) as to accrued and unpaid PTO benefits as of termination date
to be paid to Employee.

d. E ENERGY may terminate this Agreement immediately based on Employee’s failure
to pass a post-offer alcohol and drug test, and background checks.

2

 

2



--------------------------------------------------------------------------------



 



3. Position and Duties. Employee shall be the Chief Executive Officer of E
ENERGY and shall have the authority, duties, and responsibilities commensurate
and consistent with such position and title and as designated by the Board of
Directors including, without limitation, (a) budgeting, managing and controlling
departmental or office-specific expenditures, as applicable; (b) planning,
developing and implementing strategy for operational management and development
so as to meet such performance plans, budgets and timescales as may be adopted
by the Board; (c) establishing and maintaining appropriate systems for measuring
key aspects of operational management and development; and (d) monitoring,
measuring and reporting on operational issues; and (e) ensuring compliance with
any relevant requirements for quality management, health and safety, legal
stipulations, and general duties of care. Employee will be the most senior
executive officer at E ENERGY and will, subject to the supervision of the Board
of Directors, have discretion and authority to manage and direct the day-to-day
affairs and operations of E ENERGY, to direct the strategic direction of E
ENERGY, and to hire and terminate the employment of employees of E ENERGY.
Employee will report to the Board of Directors and perform such other duties and
responsibilities as the Board of Directors shall assign to him from time to time
consistent with his position. All staff and other functions and all operations
of E ENERGY will report directly or indirectly (through a subordinate of
Employee who reports directly or indirectly to Employee) to Employee, unless the
Board of Directors concludes in good faith that a direct reporting relationship
with respect to any staff or function is required by applicable law or written
policies of E ENERGY, or is reasonably necessary to fulfill its fiduciary
obligations to E ENERGY.

4. Compensation.

a. Base Salary. For all services rendered by Employee to E ENERGY hereunder,
Employee shall be paid an annual base salary of One Hundred Thirty Thousand
Dollars ($130,000.00), which base salary payments shall be paid in accordance
with E ENERGY’s payroll policies and procedures as established from time to
time. During each year after the first year of Employee’s employment hereunder,
the Board of Directors or the Compensation Committee of the Board of Directors
(the “Committee”), as applicable, will conduct an annual performance review of
Employee and thereafter establish Employee’s base salary for the upcoming year.

b. Pre-Startup Bonus. For services rendered by Employee to E ENERGY prior to
startup, a bonus up to and including, but not greater than, Twenty Thousand
Dollars ($20,000) may be awarded at the discretion of the Board of Directors or
the Committee.

c. Annual Performance Bonus. Employee will be eligible for an annual performance
bonus up to and including, but not greater than, 100% of Employee’s base salary.
The Annual Performance Bonus is based on calendar years to be paid approximately
the following March 1st each year. Employee must be employed by the Company on
March 1st to receive this bonus. The first Annual Performance Bonus will be
prorated based on length of employment (eg: April 16, 2007 through December 31,
2007 – 260 days). Such bonus will be based upon achievement of certain
profitability and operational efficiencies relative to the industry, performance
evaluation and such other criteria that the Committee or Board of Directors in
good faith may determine in its sole discretion.

3

 

3



--------------------------------------------------------------------------------



 



Bonus Structure: The bonus policy will be reviewed on an annual basis by the
Board Executive Committee. Bonus will be paid to Employee by March 10th. Paid
bonus is based on previous calendar year performances. Employee must be employed
on March 1st to receive bonus.

1/3 of Potential Bonus based on Plant Net Profit 



  •  
Earn 50% of this portion of the bonus if plant exceeds $3M net profit.



  •  
Earn 75% of this portion of the bonus if plant exceeds $6M net profit.



  •  
Earn 100% of this portion of the bonus if plant exceeds $10M net profit.

1/3 of Potential Bonus based on plant’s comparison to industry standards
Employee must earn this part of the bonus to qualify for the above 1/3 of their
bonus.



  •  
Plant must be in the top 30% of plants included in Christianson & Associates
Benchmarking Reports.

1/3 of Potential Bonus Subjective based on Employee Performance Evaluation. To
be evaluated by Executive Committee. Employee must earn at least a portion of
this part of the bonus to qualify for the above 2/3’s of their bonus.



  •  
Based on Employee Evaluation Form

(This will be developed from the job description for this position.)

d. Employee Benefits. While Employee is employed by E ENERGY hereunder, Employee
will be entitled to participate in all employee benefit plans and programs of E
ENERGY, including without limitation, a 401(k) plan, Section 125 Cafeteria Plan,
medical, dental, life and disability insurance plans, to the extent E ENERGY
offers such plans, in its sole discretion, and to the extent that Employee meets
the eligibility requirements of each individual plan or program as generally
applicable to other employees of E ENERGY; provided, however, that except as
herein otherwise provided E ENERGY provides no assurance as to the adoption or
continuance of any particular employee benefit plan or program and Employee’s
participation in such plan or program is subject to the provisions, rules and
regulations generally applicable to other Executive officers of E ENERGY.

4

 

4



--------------------------------------------------------------------------------



 



E ENERGY will match Employee’s 401k contributions up to 3% of Employee’s W-2
wages. The vesting period in the 401k is in accordance with the following
schedule:

         
End of Employment Year 1
    0 %
End of Employment Year 2
    20 %
End of Employment Year 3
    40 %
End of Employment Year 4
    60 %
End of Employment Year 5
    80 %
End of Employment Year 6
    100 %

e. Supplemental Executive Retirement Plan. E ENERGY shall pay Twenty Thousand
Dollars ($20,000) per year into the Supplemental Executive Retirement Plan
(“SERP”). Employee shall be fully vested in the SERP after five (5) years of
continuous employment with E ENERGY. Employee is not vested in, and has no
rights to, the SERP until after the fifth year of continuous employment is
completed.

f. Expenses. While Employee is employed by E ENERGY hereunder, E ENERGY will
reimburse Employee for reasonable and necessary out-of-pocket business, travel
and education expenses incurred by him in the performance of his duties and
responsibilities when necessary outside the local area (approximately a 100 mile
radius of Adams, Nebraska) hereunder, subject to E ENERGY’s policies and
procedures for expense verification and documentation in effect from time to
time.

g. Miscellaneous Expense Allowance. In addition to the reimbursement of
expenses, E ENERGY shall also provide Employee Five Hundred Dollars ($500) each
month as a miscellaneous expense allowance to be used for all locally incurred
expenses such as mileage, meals, meeting expenses, supplies, etc. “Local”
includes surrounding area in an approximate 100 mile radius of Adams, Nebraska.

h. Paid Time Off and Holidays. While Employee is employed by E ENERGY hereunder,
Employee shall be entitled to paid time off as follows:

Years 0 to 4 of employment — 20 days per year – May carry over 5 days for
1 year.
Years 5 to 14 of employment — 25 days per year – May carry over 10 days for
1 year.
Years 15 + of employment — 30 days per year – May carry over 10 days for 1 year.

Unused paid time off may be rolled into the following calendar year as per
company policy, but must be used in the following calendar year or it will be
forfeited.

5

 

5



--------------------------------------------------------------------------------



 



The Company PTO policy is subject to annual review and amendment by the
Executive Committee and subject to change.

Employee shall be paid for six (6) holidays per year as designated by E ENERGY.

i. Moving and Relocation Expense. E ENERGY agrees to pay Employee a one-time
moving and relocation reimbursement in the amount of $30,000 to be paid at the
time Employee’s permanent residence is relocated to the Adams, Nebraska area.

5. Confidential Information.

a. For purposes of this Agreement, (1) “Confidential Information” shall mean any
information, other than Trade Secrets (as defined herein), that is of tangible
or intangible value to E ENERGY and is not generally known by or available to
the competitors of E ENERGY, including, but not limited to, (a) future business
plans, licensing strategies, and advertising campaigns; (b) information
regarding agreements with employees, customers and vendors; (c) the terms and
conditions hereof; (d) any data or information defined herein as a Trade Secret,
but which is not a “trade secret” under applicable law; (e) designs, processes,
formulae, plans, devices or material (whether or not patented or patentable)
directly or indirectly useful in any aspect of the business of E ENERGY; (f) any
customer of supplier lists of E ENERGY including special terms with suppliers or
customers or any other information relative to any past, present or prospective
customers; (g) any confidential, proprietary or secret development or research
work of E ENERGY; (h) any strategic or other business, marketing or sales plans
of E ENERGY; (i) the content of all manuals, memoranda, production statements,
sales records, business methods, systems and forms, production records, billing
rates, cost rates, employee salaries and work histories, mailing lists,
processes, inventions, formulas, job production and cost records; and (j) any
other confidential or proprietary information or secret aspects of the business
of E ENERGY; (2) “Trade Secrets” shall mean the all information, designs,
processes, procedures, formulas or improvements that are valuable and secret (in
the sense that such is not generally known to competitors of E ENERGY) and which
fall within the definition of a “trade secret” under applicable law. For
purposes of this Agreement; (3) “Non-Competition Period” shall mean the Term of
this Agreement and the twenty-four (24) month period following any expiration or
termination of this Agreement; and (4) “Competitive Business” shall mean any
business engaged in the production, marketing or sale of ethanol or other
biofuels or otherwise conducts the Business of E ENERGY.

b. Employee hereby covenants and agrees that, as to Confidential Information, at
all times during the Non-Competition Period, and as to Trade Secrets, for such
time as the same shall constitute a “trade secret” under applicable law,
Employee will not, other than as necessary or appropriate in connection with his
provision of services to E ENERGY hereunder or in the conduct of the business of
E ENERGY, either directly or indirectly, use, distribute, sell, license,
transfer, assign, disclose, appropriate or otherwise communicate any Trade
Secrets or Confidential Information to any person or entity nor shall Employee
make use of any such Trade Secrets or Confidential Information for his own
purposes in a Competitive Business or for the benefit of any other person or
entity engaged in a Competitive Business.

6

 

6



--------------------------------------------------------------------------------



 



c. Employee shall immediately notify E ENERGY of any intended or unintended,
unauthorized disclosure or use of any Trade Secrets or Confidential Information
by Employee or any other person or entity of which Employee becomes aware.
Employee shall cooperate fully with E ENERGY in the procurement of any
protection of E ENERGY’s rights to or in any of the Trade Secrets or
Confidential Information.

Employee acknowledges that the above-described Confidential Information and
Trade Secrets constitute unique and valuable assets of E ENERGY and represent a
substantial investment of time and expense by E ENERGY and that any disclosure
or other use of such Confidential Information or Trade Secrets other than for
the sole benefit of E ENERGY would be wrongful and would cause irreparable harm
to E ENERGY. During the term of Employee’s employment with E ENERGY, Employee
shall refrain from any acts or omissions that would reduce the value of such
Confidential Information or Trade Secrets. The foregoing obligations of
confidentiality shall not apply to any knowledge or information that (i) is now
or subsequently becomes generally publicly known in the form in which it was
obtained from E ENERGY, other than as a direct or indirect result of the breach
of this Agreement by Employee, (ii) is independently made available to Employee
in good faith by a third party who has not violated a confidential relationship
with E ENERGY, or (iii) is required to be disclosed by legal process.

6. Ventures. If during the term of Employee’s employment with E ENERGY, Employee
is engaged in or associated with the planning or implementing of any project,
program or venture involving E ENERGY and a third party or parties, all rights
in such project, program or venture shall belong to E ENERGY. Except as approved
in writing by the Board of Directors, Employee shall not be entitled to any
interest in any such project, program, or venture or to any commission, finder’s
fee or other compensation in connection therewith, other than the compensation
to be paid to Employee by E ENERGY as provided herein. Employee shall have no
interest, direct or indirect, in any customer or supplier that conducts business
with E ENERGY, unless such interest has been disclosed in writing to and
approved by the Board of Directors before such customer or supplier seeks to do
business with E ENERGY.

7. Intellectual Property Rights. Employee agrees that any and all work product,
property, data, documentation, concepts, plans, techniques, inventions,
improvements, discoveries, formulas, processes, copyrightable material, know-how
and trade secret information relating to the Business of E ENERGY which have
been invented, discovered, conceived developed created or learned by Employee in
connection with (i) the performance of his services hereunder or (ii) the use of
E ENERGY’s resources (collectively, “Work Product”) will be at once fully
disclosed by Employee to E ENERGY, shall be deemed to be “work made for hire”
(as defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended) and
will be the sole and absolute property of E ENERGY. Employee hereby
unconditionally and irrevocably transfers and assigns to E ENERGY all rights,
title and interest Employee currently has or in the future may have, by
operation of law or otherwise, in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks, service marks and other
intellectual property rights. Employee agrees to execute and deliver to E ENERGY
any transfers, assignments, documents or other instruments which E ENERGY may
deem necessary or appropriate to vest complete title and ownership of any Work
Product, and all rights therein, exclusively in E ENERGY.

7

 

7



--------------------------------------------------------------------------------



 



8. Covenant Not to Compete. The parties recognize that Employee will be
entrusted with all aspects of the Business of E ENERGY in his role as Chief
Executive Officer, and that the following restrictions are reasonable based upon
the extensive trust placed in Employee in his position with E ENERGY. During the
Non-competition Period, Employee shall not, in exchange for any financial
consideration or benefit, directly or indirectly, by or for himself or through
others as his affiliates or agents:

a. Own, manage, operate, or control;

b. Participate in the ownership, management, operation or control of; or

c. Be engaged, for compensation or otherwise, as a director, officer, partner,
or consultant for, or be employed in a managerial capacity by any Competitive
Business; provided that Employee may own up to one percent (1%) of any Business
whose shares are listed on a national stock exchange or traded in the
over-the-counter market.

The geographical area in which the foregoing prohibition shall apply shall be
limited to that area which is within a 75 mile radius of E ENERGY’s facilities
in Gage County, Nebraska (the “Restricted Territory”).

9. Covenant Not To Solicit. Employee further agrees during the Non-competition
Period that he shall not, directly or indirectly, either for himself or any
other person, firm or corporation, without E ENERGY’s prior written consent:

a. solicit, raid, entice, induce or contact any person or entity that is an
employee or that has a contractual or business relationship with, or is employed
by, E ENERGY (a “Restricted Person”) to provide similar services or enter into
similar arrangements with any Competitive Business in the Restricted Territory
or solicit, entice, divert, appropriate, contact or request any Restricted
Person to curtail or cancel its business with E ENERGY; or

b. solicit, recruit or attempt to solicit or hire away any employee, consultant,
contractor or other personnel of E ENERGY or solicit or induce any such Person
to terminate or otherwise diminish in any respect his, her or its relationship
with E ENERGY or employ, engage or seek to employ or engage any Person who
within the twelve (12) months prior to such employment or engagement had been an
employee of E ENERGY.

10. Enforcement. The necessity of protection against competition from Employee
and the nature and scope of such protection has been carefully considered by the
parties hereto. The parties agree and acknowledge that the duration, scope and
geographic areas applicable to the covenants not to compete and not to solicit
described in this Agreement are fair, reasonable and necessary, that adequate
compensation (in the form of Employee’s continued employment by E ENERGY under
the terms of this Agreement) has been received by Employee for such obligations,
and that these obligations (including specifically the obligations of Employee
under Sections 8 and 9 of this Agreement, which the parties expressly agree
survive the termination of this Agreement) do not prevent Employee from earning
a livelihood. If, however, any court determines that any of the restrictions
imposed on Employee under this Agreement are not completely enforceable because
they are not reasonable, the parties hereby give the court the right and power
to interpret, alter, amend or modify any or all of the terms contained herein to
include as much of the scope, time period and geographic area as will render
such restrictions reasonable and enforceable.

8

 

8



--------------------------------------------------------------------------------



 



Employee agrees that in the event of a breach or violation or attempted breach
or violation of any or all of the Sections 8 and 9 above, said provisions will
cause irreparable harm to E ENERGY and for that reason Employee further agrees
that E ENERGY shall be entitled as a matter of right, to both temporary and
permanent injunctive relief from any court of competent jurisdiction,
restraining further violation of such covenants by the Employee, his employer,
employees, partners, or agents. Employee further agrees to pay E ENERGY’s
reasonable costs and expenses, including reasonable attorney fees, if E ENERGY
brings an action and substantially prevails for breach of this Agreement by
Employee. E ENERGY agrees to pay Employee’s reasonable costs and expenses,
including reasonable attorney fees, if E ENERGY brings an action for breach of
this Agreement by Employee, and Employee substantially prevails.

11. Acknowledgments. Employee hereby acknowledges and agrees that during the
Term (i) Employee will frequently be exposed to certain Trade Secrets and
Confidential Information; (ii) Employee’s responsibilities on behalf of E ENERGY
will extend throughout the United States (and to all geographical areas of the
Restricted Territory); (iii) Employee may, either personally or through E ENERGY
employees, be overseeing, developing, acquiring and negotiating on behalf of E
ENERGY for expansion of E ENERGY’s business and facilities and will have
knowledge of all such additions and expansions of E ENERGY’s facilities;
(iv) Employee will, either personally or through E ENERGY employees, have
responsibility in recruiting and retaining employees and Restricted Persons on
behalf of E ENERGY, which will generate goodwill for E ENERGY with respect to
such employees and Restricted Persons; and (v) any breach of Section 5, 6 or 7
on Employee’s part, or any breach of Section 8 or 9 on Employee’s part in the
Restricted Territory for a reasonable period thereafter, would necessarily
involve Employee’s use of E ENERGY’s Trade Secrets and Confidential Information
and would unfairly threaten E ENERGY’s legitimate business interests, including
its substantial investment in the proprietary aspects of its business and its
associated goodwill. Moreover, Employee acknowledges that, in the event of the
termination of this Agreement, Employee would have sufficient skills to find
alternative, commensurate work in his field of expertise that would not involve
a violation of any of the provisions of Section 8 or 9. Therefore, Employee
acknowledges and agrees that the covenants set forth in Sections 5 through 9 are
necessary to protect E ENERGY’s legitimate business interests and are reasonable
in their scope, duration and geographic breadth in light of E ENERGY’s need to
protect such interests.

12. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the State of Nebraska.

13. Counterparts. This Agreement may be executed in one or more counterparts,
all of which, taken together, shall be deemed one and the same Agreement.

14. Further Acts. The parties hereto agree to perform such other acts that may
be required to carry out the terms of this Agreement.

9

 

9



--------------------------------------------------------------------------------



 



15. Notices. Any and all notices, designations, offers, acceptances, or any
other communication provided for herein shall be given in writing by registered
or certified mail, postage prepaid, which shall be addressed, in the case of
Employee, to his last known address on the payroll records of E ENERGY, and, in
the case of E ENERGY to:

E ENERGY ADAMS, LLC
510 Main Street
P.O. Box 49
Adams, Nebraska 68301

16. Binding Effect. This Agreement shall be binding upon the heirs, successors,
legal representatives and assigns of the parties hereto, all of whom, regardless
of the number of intervening transfers, shall be bound in the same manner as the
parties hereto.

17. Assignment; Benefit. This Agreement shall not be assigned by any party
hereto except upon the written consent of the other party (except as to any
assignment of this Agreement by E ENERGY to a successor of E ENERGY which
conducts E ENERGY’s ethanol production and management business activities, for
which the consent of the Employee shall not be required). Nothing in this
Agreement, express or implied, is intended to confer upon any other person any
rights or remedies under or by reason of this Agreement.

18. Events Requiring Severance Pay. Employee shall be entitled to receive the
severance pay provided in this Section 18 upon the occurrence of one or more of
the following events: (a) Employee’s employment hereunder is terminated by E
ENERGY without cause; (b) Employee’s employment hereunder is terminated by E
ENERGY by reason of a Change in Control. A Change in Control for purposes of
this Section 18 shall mean a transfer of more than 50% of the outstanding equity
interests of E ENERGY to any unrelated third party.

Upon the occurrence of an event requiring severance pay as stated herein, E
ENERGY shall pay Employee, as severance pay, a sum equal to Employee’s annual
base salary then in-effect. The severance payment shall be paid in equal monthly
installments during a period of one year (1) following the termination date;
provided, however, such payments shall cease and E ENERGY shall have no
continuing obligation to make severance payments as of the date that Employee
obtains full-time employment with an employer other than E ENERGY.

19. Legal Fees. In the event either party to this Agreement sues the other party
alleging a violation of any term of this Agreement, the prevailing party shall
be entitled to reimbursement from the non-prevailing party of the actual
attorneys’ fees and costs incurred in such suit.

10

 

10



--------------------------------------------------------------------------------



 



20. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendered invalid or
unenforceable the remaining terms and provisions of this Agreement, or affecting
the validity or unenforceability of any of the terms of this Agreement in any
other jurisdiction.

21. Captions. The captions herein are inserted for the convenience of reference
only and shall be ignored in the construction or interpretation hereof.

22. Entire Agreement. This Agreement, together with the exhibits, contains the
entire agreement of the parties relating to the subject matter of this Agreement
and supersedes all prior agreements and understandings with respect to such
subject matter, and the parties hereto have made no agreements, representations
and warranties relating to the subject matter of this Agreement that are not set
forth herein.

23. Amendment. This Agreement sets forth the entire understanding of the parties
and may not be amended, altered or modified except by written agreement between
the parties.

24. Waiver. Any waiver of any of the terms and/or conditions of this Agreement
by any party shall not be construed to be a general waiver of such terms and/or
conditions, with or without notice to the other parties.

25. Receipt and Understanding. By signing this Agreement, Employee acknowledges
that Employee has read all of this Agreement, has asked whatever questions he
deems appropriate, understands this Agreement in full and has received a copy of
this Agreement.

IN WITNESS WHEREOF, each party hereto has executed this Agreement effective as
of the date first above written.

      E ENERGY ADAMS, LLC:   EMPLOYEE:             By: /s/ Jack L.
Alderman                           /s/ Carl
Sitzmann                              
Jack L. Alderman
 
Its: Chairman
  Carl Sitzmann




11

 

11